        


AMENDMENT NO. 2
TO
FIRST AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
This AMENDMENT NO. 2 TO FIRST AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
(this “Second Amendment”) dated as of February 28, 2018, is entered into among
SAExploration, Inc., a Delaware corporation (“Borrower”), the Guarantors party
hereto, the Lenders party hereto, and Cantor Fitzgerald Securities, as
administrative agent and collateral agent for the Lenders (in such capacity, the
“Agent”), and amends that certain First Amended and Restated Credit and Security
Agreement dated as of September 22, 2017, as amended by that certain Amendment
No. 1 to First Amended and Restated Credit and Security Agreement dated as of
December 21, 2017 (as so amended, the “Agreement”), in each case entered into
among the Borrower, the Guarantors, the Lenders party thereto and Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.
WITNESSETH:
WHEREAS, the Borrower has requested that the Lenders party to the Agreement on
the date hereof constituting all of the Lenders (such Lenders, “All Lenders”)
amend the Agreement to effect the changes described below by the action of all
of the Lenders; and
WHEREAS, All Lenders have agreed to amend the Agreement to effect such changes
subject to the terms and conditions hereof;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:
1.Amendments.
a)    The following defined terms in Schedule 1.1A to the Agreement are hereby
amended and restated as follows:
“Maturity Date” means January 2, 2020.
b)    Schedule 5.1(b)(i), (ii), (iv) attached hereto amends, restates and
replaces the existing Schedule 5.1(b)(i), (ii), (iv) to the Agreement.
2.    Conditions Precedent. As a condition to the effectiveness of this Second
Amendment, the Agent and All Lenders shall have received, in form and substance
satisfactory to the Agent and All Lenders, the following:
a)    this Second Amendment, duly executed by the Borrower, the Guarantors, All
Lenders and the Agent;
b)     evidence that the execution, delivery and performance of this Second
Amendment by the Borrower and the Guarantors has been duly authorized by all
necessary corporate


1



--------------------------------------------------------------------------------

        


action, including without limitation the approval of the Board of Directors of
the Borrower and the Guarantors;

c)    the consent of the Term Lenders, in form and substance satisfactory to All
Lenders, to this Second Amendment;
d)    payment of all costs and expenses of Agent and Lenders (i) incurred by or
on behalf of the Agent or Lenders (including reasonable attorneys’ fees and
expenses) arising under or in connection with the preparation, execution and
delivery of this Second Amendment and the other documents contemplated thereby
and (ii) outstanding on the date hereof (to the extent that such costs and
expenses are reimbursable and/or payable under the Agreement and/or the other
Loan Documents).
For purposes of determining compliance with the conditions specified in this
Section 2, each Lender shall, by delivery of its executed signature page (or
executed counterpart of a signature page) be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders that are parties hereto.
3.    Borrower Acknowledgement. The Borrower and Guarantors, each, hereby
acknowledges and agrees that it is unconditionally liable to the Agent and
Lenders for the full and immediate payment of each of the Obligations under the
Agreement and that the Borrower and Guarantors have no offsets, defenses,
counterclaims or set-offs with respect to the full and immediate payment and
performance of any or all Obligations and Guaranteed Obligations, as applicable,
under the Loan Documents, all of which offsets, defenses, counterclaims are
set-offs are hereby waived.
4.    Enforceability of Obligations; Waiver and Consents. The Borrower and each
of the Guarantors agrees that the Loan Documents are in full force and effect,
and enforceable against Borrower and Guarantors in accordance with their
respective terms (other than as amended previously or hereby). The Borrower and
each Guarantor hereby waives and affirmatively agrees not to challenge or
otherwise pursue any and all defenses, affirmative defenses, counterclaims,
claims, cause of actions, setoffs or other rights that it may have relating to
the Obligations, Guaranteed Obligations, the Loan Documents, or the Collateral,
including, but not limited to, the liens and security interests in favor of
Agent and Lenders, or the conduct of Agent and Lenders in administering any such
Obligations, Guaranteed Obligations or any other agreements.
5.    Release. Each Loan Party hereby absolutely and unconditionally releases
and forever discharges, the Agent and each Lender (including for the avoidance
of doubt, the Original Lender, whether in its capacity as Lender, Agent, ABL
Agent or otherwise), and any and all participants, parent corporations,
investment advisors, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which each Loan Party has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or


2



--------------------------------------------------------------------------------





thing whatsoever arising from the beginning of time to and including the date of
this Amendment (including, without limitation, related to the Loan Documents,
the transactions contemplated hereunder, the Original Credit Agreement, the Loan
Documents (as defined in the Original Credit Agreement) or any act or omission
of the Original Lender in any capacity under such Loan Documents), whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.
6.    Confirmation of Compliance with Section 15.1 of the Agreement. The
Borrower and the Lenders party hereto hereby confirm that all of the actions
required to be taken by the Lenders and Borrower pursuant to Section 15.1 of the
Agreement have been taken in accordance with the provisions of such Section. The
Borrower confirms that this Second Amendment is permitted under the Agreement,
the Intercreditor Agreement and the Junior Documents (as defined in the
Intercreditor Agreement).
7.    Representations and Warranties. Each of the Loan Parties hereby represents
and warrants that the execution and delivery of this Second Amendment and, after
giving effect to the amendments contained herein, the performance by each of
them of their respective obligations under the Agreement, in each case, are
within its powers, have been duly authorized, are not in contravention of
applicable law or the terms of its operating agreement or other organizational
documents and except as have been previously obtained, do not require the
consent or approval of any governmental body, agency or authority, and this
Second Amendment and the Agreement (as amended hereby) will constitute the valid
and binding obligations of the Loan Parties, as applicable, enforceable in
accordance with their terms, except as enforcement thereof may be limited by
applicable bankruptcy, reorganization, insolvency, moratorium, fraudulent
conveyance, ERISA or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
a proceeding in equity or at law).
8.    Reference to and Effect on the Agreement. Each of the Loan Parties hereby
reaffirms, confirms, ratifies, covenants, and agrees to be bound by each of its
covenants, agreements, and obligations under the Agreement (as amended hereby),
and each other Loan Document previously executed and delivered by it. Each
reference in the Agreement to “this Agreement” or “the Loan Agreement” shall be
deemed to refer to the Agreement after giving effect to this Second Amendment.
This Second Amendment is a Loan Document.
9.    Execution in Counterparts. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Second Amendment by
telecopier or electronic mail shall be effective as delivery of a manually
executed counterpart of this Second Amendment.
10.    Direction; Indemnity; Expenses. Each of the Lenders party hereto hereby
(i) authorizes and directs the Agent to execute and deliver this Second
Amendment, and (ii) acknowledges and agrees that the foregoing directed action
constitutes a direction from the Lenders under Article 17 of the Agreement,
including, without limitation, Section 17.1 and Section 17.3 of the Agreement.
The Borrower, the Guarantors party hereto and the Lenders party hereto expressly


2



--------------------------------------------------------------------------------





agree and confirm that the Agent’s right to indemnification, as set forth in
Sections 11.3 and 17.5 of the Agreement shall apply with respect to any and all
losses, claims, liabilities costs and expenses that the Agent suffers, incurs or
is threatened with relating to actions taken or omitted by the Agent (in
accordance with the Agreement) in connection with this Second Amendment and the
other documents contemplated hereby. The Borrower hereby agrees to pay on demand
all costs and expenses in accordance with Section 19.9 of the Agreement, in each
case, incurred in connection with the preparation, negotiation and execution of
this Second Amendment and all related documents.
11.    Governing Law. This Second Amendment shall be a contract made under and
governed by the laws of the State of New York without giving effect to its
principles of conflicts of laws.
12.    Guarantor Acknowledgement. Guarantors, for value received, hereby consent
to the Borrower’s execution and delivery of this Second Amendment, and the
performance by the Borrower of its agreements and obligations hereunder. This
Second Amendment and the performance or consummation of any transaction that may
be contemplated under this Second Amendment, shall not limit, restrict,
extinguish or otherwise impair the Guarantors’ liabilities and obligations to
Agent and Lenders under the Loan Documents (including without limitation the
Guaranteed Obligations). Each of the Guarantors acknowledges and agrees that (i)
the Guaranty to which such Guarantor is a party remains in full force and effect
and is fully enforceable against such Guarantor in accordance with its terms and
(ii) it has no offsets, claims or defenses to or in connection with the
Guaranteed Obligations, all of such offsets, claims and/or defenses are hereby
waived.
13.    Notices. For purposes of the Agreement, in case of notices to any Lender,
they shall be sent to the respective address set forth below the signature of
each Lender on the signature pages hereto.
[Signature Pages Follow]








3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
executed and delivered under seal as of the date first above written.
BORROWER:


SAEXPLORATION, INC.




By:    /s/ Brent Whiteley    
Name:    Brent Whiteley
Title:
Chief Financial Officer, General Counsel and Secretary





GUARANTORS:


SAEXPLORATION HOLDINGS, INC.




By:    /s/ Brent Whiteley    
Name:    Brent Whiteley
Title:
Chief Financial Officer, General Counsel and Secretary





SAEXPLORATION SUB, INC.




By:    /s/ Brent Whiteley    
Name:    Brent Whiteley
Title:
Chief Financial Officer, General Counsel and Secretary





NES, LLC




By:    /s/ Brent Whiteley    
Name:    Brent Whiteley
Title:
Chief Financial Officer, General Counsel and Secretary





[Signature Page to Amendment No. 2 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------









SAEXPLORATION SEISMIC SERVICES (US), LLC




By:    /s/ Brent Whiteley    
Name:    Brent Whiteley
Title:
Chief Financial Officer, General Counsel and Secretary





AGENT:


CANTOR FITZGERALD SECURITIES,
as Agent




By:    /s/ James Bond    
Name:    James Bond
Title:
Chief Operating Officer





LENDERS:


WHITEBOX ASYMMETRIC PARTNERS, L.P.




By:    /s/ Mark Strefling    
Name:    Mark Strefling
Title:    Chief Executive Officer


Notice Address:


c/o Whitebox Advisors LLC
3033 Excelsior Boulevard, Suite 300
Minneapolis, Minnesota 55416
Attention:    Jake Mercer
Facsimile:    (612) 253-6149




[Signature Page to Amendment No. 2 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------







WHITEBOX MULTI-STRATEGY PARTNERS, L.P.




By:    /s/ Mark Strefling    
Name:    Mark Strefling
Title:    Chief Executive Officer


Notice Address:


c/o Whitebox Advisors LLC
3033 Excelsior Boulevard, Suite 300
Minneapolis, Minnesota 55416
Attention:    Jake Mercer
Facsimile:    (612) 253-6149




WHITEBOX CREDIT PARTNERS, L.P.




By:    /s/ Mark Strefling    
Name:    Mark Strefling
Title:    Chief Executive Officer


Notice Address:


c/o Whitebox Advisors LLC
3033 Excelsior Boulevard, Suite 300
Minneapolis, Minnesota 55416
Attention:    Jake Mercer
Facsimile:    (612) 253-6149






[Signature Page to Amendment No. 2 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------







1992 MSF INTERNATIONAL LTD.


By:
Highbridge Capital Management, LLC as Trading Manager and not in its individual
capacity





By:    /s/ Jonathan Segal    
Name:     Jonathan Segal
Title:    Managing Director


Notice Address:


c/o Highbridge Capital Management, LLC
40 West 57th Street 32nd Floor
New York, NY 10019
hcmbankdebt@hcmny.com
HS_HighbridgeBankDebt@hedgeserv.com
Facsimile:    (646) 495-4382
(646) 438-6510




1992 TACTICAL CREDIT MASTER FUND, L.P.


By:
Highbridge Capital Management, LLC as Trading Manager and not in its individual
capacity





By:    /s/ Jonathan Segal    
Name:     Jonathan Segal
Title:    Managing Director


Notice Address:


c/o Highbridge Capital Management, LLC
40 West 57th Street 32nd Floor
New York, NY 10019
hcmbankdebt@hcmny.com
HS_HighbridgeBankDebt@hedgeserv.com
Facsimile:    (646) 495-4382
(646) 438-6510


[Signature Page to Amendment No. 2 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------







JEFF HASTINGS




By:    /s/ Jeff Hastings    
Name:    Jeff Hastings




Notice Address:


SAExploration Holdings, Inc.
1160 Dairy Ashford Rd, Suite 160
Houston, Texas 77079
E-mail:    jhastings@saexploration.com
Facsimile:    (281) 258-4418






[Signature Page to Amendment No. 2 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------







JOHN PECORA




By:    /s/ John Pecora    
Name:    John Pecora




Notice Address:


130 Montadale Dr.
Princeton, New Jersey 08540
Attention:    pecora5@aol.com
Facsimile:    




[Signature Page to Amendment No. 2 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------











[Signature Page to Amendment No. 2 to First Amended and Restated Credit and
Security Agreement]



--------------------------------------------------------------------------------






Schedule 5.1(b)(i), (ii), (iv)
Capitalization of Loan Parties
and Subsidiaries
Organization Chart
Loan Party
Certificate No(s).
Holder
Type of Rights/Stock (common/preferred/option/class)
Number of Shares (after exercise of all rights to acquire shares)
 
Percent Interest (on a fully diluted basis)
SAExploration Holdings, Inc.
 
 
 
 
 
Common Stock: 55,000,000 shares authorized; 10,415,442 shares outstanding
 
 
 
—




Public Stockholders, Preferred Stockholders and Warrant Holders




Common Stock, Warrants to Purchase Common Stock, Preferred Stock
 


Series A, Series B and Series C Warrants to purchase 154,376, 154,376 and
8,286,061 shares of common stock outstanding, respectively
 
—
 
 
 
 
 
 
 
 
 
 
 
 
 
Preferred Stock: 1,000,000 shares authorized; 886,864 issued; 31,669 Series A
Preferred shares and 855,195 Series B Preferred Shares outstanding
 
 
SAExploration Sub, Inc.
2*
 
SAExploration Holdings, Inc.
Common Shares
 
100 shares
 
100%
SAExploration, Inc.
(a)
18*
SAExploration Holdings, Inc.
Common Shares
(a)
948,750 common shares
(a)
100%
(b)
A-4*
 
Series A preferred shares
(b)
5,000,000 Series A preferred shares
(b)
100%
SAExploration Seismic Services (US), LLC
 
1*
SAExploration Holdings, Inc.
Membership Interest
 
100% Membership Interest
 
100%
NES, LLC
 
1*
SAExploration Holdings, Inc.
Membership Interest
 
100% Membership Interest
 
100%
SAExploration México S. de R.L. de C.V.
 
 
SAExploration Holdings, Inc. – 99%
 
 
 
 
SAExploration Holdings, Inc. – 99%
N/A
 
SAExploration Seismic Services (US), LLC – 1%
Membership Interest
 
100% Membership Interest
 
SAExploration Seismic Services (US), LLC – 1%
SAExploration (Australia) Pty. Ltd.
N/A
 
SAExploration Inc.
Shares
 
100 shares
 
100%
SAExploration (Malaysia) Sdn. Bhd.
(a)
3
.
 
(a)
2 Shares
(a)
0.0004
(b)
004*
SAExploration Inc
Shares
(b)
325,00 Shares
(b)
65%
(c)
5
 
 
(c)
174,998 Shares
(c)
34.9996%
Southeast Asian Exploration Pte. Ltd.
(a)
3
SAExploration Inc.
Shares
(a)
35 Shares
(a)
35%
(b)
4*
 
 
(b)
65 Shares
(b)
65%
Calgary Finance Company Ltd.
(a)
A-1*
SAExploration Inc.
Shares
(a)
650 Shares
(a)
65%
(b)
A-2
 
 
(b)
350 Shares
(b)
35%





Schedule 5.1(b)(i),(ii),(iv)    2

--------------------------------------------------------------------------------





Loan Party
Certificate No(s).
Holder
Type of Rights/Stock (common/preferred/option/class)
Number of Shares (after exercise of all rights to acquire shares)
 
Percent Interest (on a fully diluted basis)
1623739 Alberta Ltd.
(a)
A-1
SAExploration Holdings, Inc.
Shares
(a)
350 Shares
(a)
65%
(b)
A-2*
 
 
(b)
650 Shares
(b)
35%
SAExploration (Brasil) Serviços Sísmicos Ltda.
N/A
 
SAExploration, Inc. – 99.9%
 
 
 
 
SAExploration, Inc. – 99.9%
 
 
SAExploration Seismic Services (US), LLC – .1%
Membership Interest
 
100% Membership Interest
 
SAExploration Seismic Services (US), LLC – .1%
Kuukpik/SAExploration LLC
N/A
 
SAExploration Holdings, Inc.
Membership Interest
 
49% Membership Interest
 
49%
SAExploration Global Holdings (UK) Ltd.
(a)
1
 
 
(a)
Cancelled
 
 
(b)
2*
 
 
(b)
650 Shares
 
Certificates 3 and 5 represent 35% of shares issued and outstanding.
(c)
3
SAExploration Holdings, Inc.
Ordinary Shares
(c)
350 Shares
 
 
(d)
4*
 
 
(d)
3,117,446 Shares
 
Certificates 2* and 4* represent 65% of shares issued and outstanding.
(e)
5
 
 
(e)
1,678,624 Shares
 
 



* Pledged Certificated Stock certificate delivered to Agent.






Schedule 5.1(b)(i),(ii),(iv)    2